Citation Nr: 0521257	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
from September 30, to October 2, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1944 to May 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2001 and 
September 2002 by the Department of Veterans Affairs Medical 
Center (VAMC) in Shreveport, Louisiana.  

The Board remanded the case to the VAMC in January 2004.  The 
case is now ready for appellate review.


FINDING OF FACT

The cost of unauthorized medical treatment rendered at a 
private facility from September 30, to October 2, 2001 was 
paid by Medicare, and there is no balance due. 


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the cost of unauthorized medical treatment rendered at a 
private facility from September 30, to October 2, 2001 are 
not met. 38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. 
§§ 17.54, 17.120, 17.130 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  The Board has noted that the veteran 
was not provided a VCAA notification letter.  However, the 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  The relevant facts are not in dispute.  As explained 
below, this issue is being denied as a matter of law.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the appellant's claim is not subject to 
the provisions of the VCAA.

The Board also notes that even under the VCAA, VA will 
refrain from or discontinue assisting a claimant in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim, such as cases in which the 
appellant is requesting a benefit to which he is not entitled 
as a matter of law or when the claimant is ineligible because 
of lack of qualifying service, lack of veteran status or 
other lack of legal eligibility. See 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).  As discussed below, the 
Board finds that the appellant is ineligible as a matter of 
law for the benefit sought, and thus further assistance would 
not be helpful and will not be provided.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran seeks reimbursement for the expenses that he 
incurred for his care at the non-VA medical facility in 
September and October of 2001.  Generally, the admission of a 
veteran to a non-VA hospital at VA expense must be authorized 
in advance.  See 38 C.F.R. § 17.54.  The veteran's treatment 
at the non-VA facility was not authorized.  Nevertheless, 
under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (quoted 
below), the VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)  For an adjudicated service-
connected disability; 
(2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  

In addition, the reimbursement for emergency medical 
treatment for a nonservice-connected disorder (which is not 
aggravating a service-connected disability) is subject to a 
separate set of requirements.  Under 38 C.F.R. § 17.1002 
(Substantive conditions for payment or reimbursement) payment 
or reimbursement under 38 U.S.C. 1725 for emergency services 
may be made only if all of the following conditions are met: 
(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public; 
(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part); 
(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 
(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized); 
(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment; 
(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment; 
(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment); 
(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and 
(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability). (Authority: 38 U.S.C. 1725). 

The veteran alleges that the treatment which he required in 
September and October 2001 was for a service-connected 
disability, specifically a problem affecting his lower 
extremities.  He has previously established service 
connection for degenerative joint disease of the lumbar 
spine, residuals of frozen feet (right and left), and 
degenerative joint disease of the cervical spine. 

A statement from the Jackson Parish Hospital dated in October 
2001 indicates that the bill for the veteran's 
hospitalization was $4,290.  Significantly, however, a letter 
from the Jackson Parish Hospital dated in May 2005 reflects 
that the veteran's account dated September 30, 2001, was paid 
through Medicare Bad Debt Reimbursement, and that there was 
no balance due.

In light of the foregoing, the Board concludes that the claim 
must fail as a matter of law.  The veteran cannot seek 
payment for a debt which no longer exists.  He cannot seek 
reimbursement, as he did not pay the debt himself.  
Accordingly, the Board concludes that the criteria for 
entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
from September 30, to October 2, 2001 are not met.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
from September 30, to October 2, 2001 is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


